             Case
              Case2:20-cv-00190-MJP
                   2:20-cv-00190-MJP Document
                                      Document105-1
                                               124 Filed
                                                    Filed06/08/20
                                                          05/27/20 Page
                                                                    Page11ofof22




1
                                                                    The Honorable Marsha J. Pechman
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9

10   ANTHONY JAY BREDBERG, d/b/a B&A,
     INC.,
11                                                        NO. 2:20-cv-00190-MJP
                                Plaintiff,
12
            vs.                                           ORDER GRANTING
                                                          DEFENDANTS MOTION TO STAY
13
     RANDY MIDDAUGH, acting individually                  DISCOVERY
14   and under color of law in his capacity as a
     government employee, and including any
15
     marital community; et al.,
16                              Defendants.
17
            Defendants Curran, Middaugh, and Swaim, having filed a Motion to Stay Discovery in this
18

19
     matter, and the Court being fully advised and having examined the records and files herein, does

20   hereby find and ORDER:
21          Defendants Curran, Middaugh, and Swaim’s Motion to Stay Discovery is GRANTED.
22
     Discovery in this matter is stayed until a ruling is issued on Defendant’s pending Motion to Dismiss.
23
     //
24

25
     //

26

27
      ORDER GRANTING DEFENDANTS                                                     Snohomish County
                                                                           Prosecuting Attorney – Civil Division
     MOTION TO STAY DISCOVERY - 1                                        Robert J. Drewel Bldg., 8th Floor, M/S 504
     (2:20-cv-00190-MJP)                                                           3000 Rockefeller Ave
                                                                             Everett, Washington 98201-4060
                                                                            (425)388-6330 Fax: (425)388-6333
            Case
             Case2:20-cv-00190-MJP
                  2:20-cv-00190-MJP Document
                                     Document105-1
                                              124 Filed
                                                   Filed06/08/20
                                                         05/27/20 Page
                                                                   Page22ofof22




1

2
            DATED this 8th day of June, 2020.
3

4
                                                _________________________________
5                                               MARSHA J. PECHMAN
                                                United States District Judge
6

7
     Presented by:
8

9
     ADAM CORNELL
10   Snohomish County Prosecuting Attorney
11   By: /s/Kelsey L. O’Neal
12
     Kelsey L. O’Neal, WSBA #51430
     Deputy Prosecuting Attorney
13   Snohomish County Prosecuting Attorney – Civil Division
     3000 Rockefeller Ave., M/S 504
14   Everett, Washington 98201
15
     (425) 388-6330/FAX: (425) 388-6333
     Email: koneal@snoco.org
16
     Attorney for Defendants Curran, Middaugh, and Swaim
17

18

19

20

21

22

23

24

25

26

27
      ORDER GRANTING DEFENDANTS                                            Snohomish County
                                                                  Prosecuting Attorney – Civil Division
     MOTION TO STAY DISCOVERY - 2                               Robert J. Drewel Bldg., 8th Floor, M/S 504
     (2:20-cv-00190-MJP)                                                  3000 Rockefeller Ave
                                                                    Everett, Washington 98201-4060
                                                                   (425)388-6330 Fax: (425)388-6333
